Citation Nr: 1800461	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  11-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for asthma from January 4, 2009, to December 3, 2009. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2003 to January 2009 and then from October 2011 to September 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) which granted entitlement to service connection for asthma and assigned a disability rating of 10 percent as of January 4, 2009.  In April 2016, the RO continued the disability rating of 10 percent for the period of January 4, 2009 to December 3, 2009 and granted a disability rating of 30 percent as of December 4, 2009. 
 
The Veteran testified before the undersigned Veteran's Law Judge during a July 2017 videoconference hearing.  A transcript is of record.  

At the hearing, the Veteran withdrew his claim for a disability rating in excess of 30 percent effective December 4, 2009, and he re-characterized his appeal as a claim for an initial rating of 30 percent for the period from January 3, 2009 to December 3, 2009.  A veteran or his authorized representative may withdraw any or all issues involved in an appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Accordingly, the Board does not have jurisdiction to review entitlement to a disability rating in excess of 30 percent for the period beginning December 4, 2009, and that issue is therefore dismissed.

The remaining issue before the Board is whether the Veteran is entitled to a disability rating in excess of 10 percent for the period from January 4, 2009 to December 3, 2009. 





FINDING OF FACT

From January 4, 2009 to December 3, 2009, the Veteran's asthma required daily inhalational or oral bronchodilator therapy and inhalational anti-inflammatory medication. 


CONCLUSION OF LAW

The criteria for entitlement to an initial rating of no more than 30 percent for asthma from January 4, 2009 to December 3, 2009, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.10, 4.96, 4.97, Diagnostic Code 6602 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties
 
VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  
For initial increased rating claims, this duty is satisfied if the veteran was furnished proper notice with regard to his claim for service connection.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); see also VAOPGCPREC 8-2003 (Dec. 22, 2003) (additional notice not required because entitlement to an initial increased rating is a downstream issue from that of service connection).  Here, the RO issued pre-adjudicatory notice to the Veteran in August 2009, satisfying VA's duty to notify. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.  § 5103A; 38 C.F.R. § 3.159(c).  VA made repeated attempts to obtain the Veteran's service treatment records (STRs).  All procedures to obtain them were correctly followed and documented in the claims file, yet VA determined that further attempts to retrieve them would be futile.  The Veteran was notified and asked to provide his copies.  Thereafter, the Veteran submitted incomplete STRs and two lay statements; and private and VA treatment records were obtained.  VA scheduled the Veteran for two VA examinations that the Veteran failed to attend.  A VA examination was ultimately provided in November 2016. 

Based on the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. 

II.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
	
In evaluating a disability, the Board considers current examination reports in light of the entire record to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2, 4.10.

Asthma is rated under diagnostic code 6602 (DC 6602).  According to DC 6602, a 10 percent rating is assignable for FEV-1 levels of 71 to 80 percent predicted, or; FEV-1/FVC levels of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assignable for FEV-1 levels of 56 to 70 percent predicted, or; FEV-1/FVC levels of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assignable for FEV-1 levels of 40 to 55 percent predicted, or; FEV-1/FVC levels of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assignable for FEV-1 levels less than 40 percent predicted, or; FEV-1/FVC levels less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602. 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Finally, the Board must weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event.  It may find that the preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Veteran contends that from January 2009 until December 2009, his asthma was more severe than is contemplated by his initial rating of 10 percent.  Specifically, he asserts that he required anti-inflammatory medication during that period justifying a 30 percent rating.  For the reasons that follow, the Board concludes that a 30 percent rating is warranted. 

The Veteran's separation examination in October 2008 indicates that the Veteran's forced expiratory volume in one second levels (FEV-1) was 60 percent pre-bronchodilator and 67 percent post-bronchodilator.  It also shows that he was prescribed an inhaled corticosteroid, Advair, twice daily.  Notes from earlier that month indicate the Veteran was also using Albuterol, an inhaled bronchodilator. 

An October 2009 lay statement from the Aviation Flight Surgeon who treated the Veteran during service confirms that the Veteran was using an Albuterol inhaler three to four times per day until he was prescribed Advair, at which point the Veteran cut down his use of Albuterol to one to two times per day.  The Aviation Flight Surgeon is competent to report his own experience during service and his statement is credible as it is consistent with the Veteran's STRs.  However, his statement was prepared long after the events in question.  Therefore, overall, it is entitled to some probative weight. 

Based on the foregoing, the Board finds that at the time of his separation examination, the Veteran met the threshold for a 30 percent rating because his FEV-1 measured between 56 to 70 percent, he was prescribed daily inhalational or oral bronchodilator therapy, and he was prescribed inhalational anti-inflammatory medication.  

The Board notes that there is no medical evidence of the Veteran's condition for most of the period under appeal, from January 2009 (discharge from service) until September 2009.  However, there is competent and credible lay evidence to infer that the Veteran continued to use Advair and Albuterol up to at least December 2009. 

In March 2009, the Veteran reported that he suffered from "uncontrolled asthma" and "asthma" on a health questionnaire for dental treatment.  On his Form 9, dated March 2011, he asserted that he took Advair daily while on active duty and since separation.  At his July 2017 hearing, he reiterated this contention, testifying that he continued to use Advair and Albuterol after he was discharged and until his medication regimen was changed.  The medical evidence of record indicates the Veteran's prescription was changed in December 2009.  

Finally, at a VA examination in September 2009, the Veteran reported that he relied on his inhaler to relieve tightness in his chest and for difficulty catching his breath.  He stated that he always used his inhaler when exercising and sometimes without exertion.  It is unclear whether the Veteran was referring to his Advair inhaler or his Albuterol inhaler, but he specifically notes that he used his Albuterol inhaler as needed.  Furthermore, at a December 2009 medical appointment, the Veteran recounted that he "was on Advair previously" and it "doesn't seem to help," and that he "can't run unless he uses his Albuterol inhaler." 

The Veteran is competent to report his use of medication and his reports are credible as they are consistent with the medications prescribed to him at separation, only a few months prior to the period on appeal.  It stands to reason that the Veteran would continue to follow his physician's advice several months after service when there has been no intervening medical examination.  The Board recognizes, however, that these lay statements are self-serving.  Accordingly, overall, the Veteran's reports are entitled to some probative weight.  

As for medical evidence of record for the period on appeal, a September 2009 VA examination report indicates that the Veteran's FEV-1/FVC levels were measured at 84 percent pre-bronchodilator and 88 percent post-bronchodilator.  The examiner diagnosed the Veteran with asthma and stated that the Veteran required an inhaler for strenuous activity.  Then, at a private examination in October 2009, the Veteran's FEV-1 levels measured at 91 percent pre-bronchodilator and 94 percent post-bronchodilator.  His FEV1/FEC levels measured at 99 percent and 104 percent.  The examiner noted that these flows and volumes are most consistent with small airways dysfunction that may be seen in association with asthma in remission. 

Based on all the evidence of record, the Board finds that the Veteran is entitled to a 30 percent rating for his asthma for the period of January 2009 to December 2009.  The record shows that the Veteran's FEV-1 levels met the 30 percent rating criteria at separation from service.  By September 2009 that criteria was no longer met, but there is no medical evidence to show when these measurements shifted below the 30 percent level.  Regardless, the Veteran meets the 30 percent rating criteria based on his continued use of inhalational anti-inflammatory medication and his daily inhalational or oral bronchodilator therapy from discharge until December 2009. 

The Veteran is not entitled to a rating in excess of 30 percent for the period under appeal.  The evidence does not demonstrate that the requirements for a 60 percent rating (the next available rating) are met.  That is to say, the evidence does not show FEV-1 levels of 40 to 55 percent predicted, or; FEV-1/FVC levels of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.   

Accordingly, an initial rating of 30 percent for asthma for the period of January 4, 2009 to December 3, 2009 is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 30 percent initial rating for asthma for the period of January 4, 2009 to December 3, 2009 is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


